Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00206-CV

                                           PMSALS 1, LLC,
                                              Appellant

                               v.
                    ROSENTHAL PAUERSTEIN.P
   ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER L.L.P. and Jonathan Starr,
                            Appellees

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-17620
                              Honorable Olin B. Strauss, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 8, 2014

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have entered

into a settlement agreement. The motion is granted, and the appeal is dismissed. See TEX. R. APP.

P. 42.1(a), 43.2(f). Costs of the appeal are taxed against the parties who incurred them.

                                                     PER CURIAM